Title: To George Washington from Major General Nathanael Greene, 17 February 1778
From: Greene, Nathanael
To: Washington, George



Sir
Providence Meeting House [Pa.] Feb. 17 1778

I sent on to Camp yesterday near fifty Head of Cattle—I wish it had been in my power to have sent more, but the Inhabitants have taken the alarm, and conceal their stock in such a manner that it is very difficult finding any—they have done the same with their Waggons and Harness—Our poor fellows are obligd to search all the Woods and swamps after them—and often without success—I have given orders to give no receipts for every thing they find conceald, and to notify the people accordingly.
Col. Harmer is gone with a party on the back of the forks of the Brandywine a little above the rout of the enemy—General Wayne is gone to Willmington in order to cross over into the Jerseys, but if the ice wont permit him to pass, he is to make a large circuit, and come in by the way of Goshen—Col. Spencer is gone to the Township of Goshen to rendevous at the Meeting House to collect Cattle &so—I shall continue here until the impressd Waggons and all those from Camp are loaded—but I am afraid there will be but few—to what our wants demands, & what might be Loaded here with Hay—Grain there is but little to be got.
The business I am upon is very disagreeable, but I should be happy in executeing of it if our success was equal to our wants. The teams that come into Camp, that are not for the ordinary duties of it—should never be sufferd to continue there all neght, if it can possibly be avoided—if they can only get a few miles into the Country they can get forage for their Cattle—the transportation has become one of the most difficult parts of the business of forageing—for forage is really plentier than teams.
We have collected a considerable number of Horses, but the Officers in spight of every thing I can say to them, will bring in many that are unfit for our purpose—All such we shall notify the Inhabitants to come and take again—The Whigs here are afraid to give any information respecting the Tories for fear when we are gone they will be carried prisoners into Philadelphia.

I am afraid we have lost one of our small parties that was sent out to collect Cattle from Springfield meeting House, the party was sent from Col. Sheppards division, commanded by one Ramsdel (an exceeding good Officer Col. Sheppard sais) and consisted of twenty odd men—they went out day before yesterday morning and have never returnd—How they could have fallen into the Enemies hands I cant immagin, for I have never heard of their being out—I think the Officer must have got lost, and fallen in with the Enemies Piquet at the ferry before he knew where he was—or else his men must have made him a prisoner and carried him into the enemy—which I dont think improbable, for most of his party were Virgina Convicts—If the Enemy had been out and attacked him its ten to one but some of the party might have got off—Its possible the Soldiers might kill the Offcer and go in themselves but by what means he or his party has fallen into the Enemies hands I am not able to conjecture, but I am well convinced they have, by their not returning and by an account I have from the City of such a party being marched through it the evening of the day they went out the Intelligencer sais there was no Officer with the men which makes me apprehend foul play—but its all conjecture.
Col. Ballards report did not prove true there was not a man of his men kild, five were slightly wounded—He kild one Hessian and mortally wounded another—two of his men on their march deserted.
The Enemy are geting ready for a grand forage some where, the Inhabitants thinks from many circumstances, they ⟨inte⟩nded it on this side, but I immagin they will ⟨alt⟩er their plan now if they designed it before—I have no doubt of Bucks County being their object.
We have burnt all the Hay upon Tinecum Island and the other little Islands about it the quantity was very considerable—We got a number of very good Horses from off the Islands. I am with great regard your Excellencies most Obedient and very Humble Servt

N. Greene

